211 S.W.3d 624 (2007)
Steve BONE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88154.
Missouri Court of Appeals, Eastern District, Division Two.
January 16, 2007.
Mark A. Grothoff, Columbia, MO, for appellant.
Shaun J. Mackelprang, Daniel N. McPherson, Jefferson City, MO, for respondent.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Steve Bone (hereinafter, "Movant") appeals from the motion court's judgment denying his post-conviction motion pursuant to Rule 29.15 without an evidentiary hearing. Movant was convicted of second degree assault of a law enforcement officer, Section 565.082 RSMo (2000). Movant was sentenced to serve fifteen years' imprisonment. This Court affirmed Movant's conviction on appeal. State v. Bone, 168 S.W.3d 554 (Mo.App. E.D.2005).
Movant raises one point on appeal. Movant claims the motion court clearly erred in denying his Rule 29.15 motion in that he received ineffective assistance of appellate counsel when counsel failed to raise a point of error regarding the admission of horizontal gaze nystagmus test results. Movant claims this evidence created an improper inference of intoxication, resulting in prejudice.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion court's decision was not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).